     Case 3:12-cv-08176-SMM Document 173-1 Filed 05/27/20 Page 1 of 3

 1   C. D. Michel, Cal. B.N. 144258
     W. Lee Smith, Cal. B.N. 196115
 2   Scott M. Franklin, Cal. B.N. 240254
     MICHEL & ASSOCIATES, PC
 3   180 E. Ocean Boulevard, Suite No. 200
     Long Beach, CA 90802
 4   Telephone: 562-216-4444
     Facsimile: 562-216-4445
 5   Emails:      cmichel@michellawyers.com
                  lsmith@michellayers.com
 6                sfranklin@michellawyers.com
 7   Michael T. Jean
     National Rifle Association of America
 8   Institute for Legislative Action
     11250 Waples Mill Rd., Ste. 5n
 9   Fairfax, VA 22030
     Telephone: 703-267-1158
10   Facsimile: 703-267-1164
     Email:         mjean@nrahq.org
11
     Attorneys for Defendants-
12   Intervenors National Rifle Association
     of America
13
                            IN THE UNITED STATES DISTRICT COURT
14
                               FOR THE DISTRICT OF ARIZONA
15
                                      PRESCOTT DIVISION
16
     Center for Biological Diversity, et al.,   CASE NO. 3:12-cv-08176-PCT-SMM
17
              Plaintiffs,                       DECLARATION OF W. LEE SMITH IN
18                                              SUPPORT OF DEFENDANT-
     vs.                                        INTERVENOR NATIONAL RIFLE
19                                              ASSOCIATION OF AMERICA’S
     United States Forest Service,              APPLICATION FOR SUBSTITUTION
20                                              OF ATTORNEY
              Defendant, and
21
     National Rifle Association of America;
22   Safari Club International; and National
     Shooting Sports Foundation, Inc.,
23
             Defendants-Intervenors.
24
25
26
27
28

                                             1
                                 DECLARATION OF W. LEE SMITH
     Case 3:12-cv-08176-SMM Document 173-1 Filed 05/27/20 Page 2 of 3

 1          I, W. Lee Smith, declare as follows:
 2          1.      I am an attorney with Michel & Associates, P.C. (“MAPC”), counsel of
 3   record for Defendant-Intervenor National Rifle Association of America (“NRA”) in this
 4   matter. I am the primary handling attorney on this case for the client.
 5          2.      I am requesting that I and my firm be granted leave to withdraw as counsel
 6   for the NRA.
 7          3.      On May 26, 2020, I corresponded with Michael T. Jean, in-house counsel
 8   for NRA, and informed him that MAPC would be filing an application to withdraw from
 9   this matter. I also provided Mr. Jean with a copy of the application and asked him to
10   sign it on behalf of NRA pursuant to United States District Court of Arizona Local Rules
11   83.3(b)(1).
12          I declare under penalty of perjury under the laws of the State of California that the
13   foregoing is true and correct.
14
15
16   Dated: March 26, 2020
                                                      W. Lee Smith
17                                                    Declarant
18
19
20
21
22
23
24
25
26
27
28

                                             2
                                 DECLARATION OF W. LEE SMITH
     Case 3:12-cv-08176-SMM Document 173-1 Filed 05/27/20 Page 3 of 3

                                  CERTIFICATE OF SERVICE
 1
     Case Name: Center for Biological Diversity, et al. v. United States Forest Service
 2   Case No.: 3:12-cv-08176-PCT-SMM
 3   IT IS HEREBY CERTIFIED THAT:
 4           I, the undersigned, am a citizen of the United States and am at least eighteen
     years of age. My business address is 180 East Ocean Boulevard, Suite 200, Long Beach,
 5   California 90802.
 6          I am not a party to the above-entitled action. I have caused service of:
 7         DEFENDANT-INTERVENOR NATIONAL RIFLE ASSOCIATION OF
           AMERICA’S APPLICATION FOR SUBSTITUTION OF ATTORNEY
 8
     on the following party by electronically filing the foregoing with the Clerk of the
 9   District Court using its ECF System, which electronically notifies them.
10    Michael Charles Augustini                     Kevin M. Cassidy
      US Dept of Justice                            Earthrise Law Center
11    P.O. Box 23986                                Lewis & Clark Law School
      Washington, DC 20026-3986                     P.O. Box 445
12    Telephone: 202-616-6519                       Norwell, MA 02061
      Email: michael.augustini@usdoj.gov            Telephone: 781-659-1696
13       Attorney for Defendant, United States      Email: cassidy@lclark.edu
         Forest Service                                Attorney for Plaintiffs
14
      Allison LaPlante                              Adam F. Keats
15    Earthrise Law Center                          Center for Biological Diversity
      Lewis & Clark Law School                      351 California St., Ste. 600
16    10015 S.W. Terwilliger Blvd.                  San Francisco, CA 94104
      Portland, OR 97211                            Telephone: 415-436-9682
17    Telephone: 503-768-6894                       Email: akeats@centerforfoodsafety.org
      Email: laplante@lclark.edu                      Attorney for Plaintiffs
18       Attorney for Plaintiffs
19    Norman D. James                               Leo John LeSueur
      Rhett A. Billingsley                          Office of the Attorney General
20    Fennemore Craig, P.C.                         2005 N Central Ave
      2394 E. Camelback Road, Suite 600             Phoenix, AZ 85004-1592
21    Phoenix, AZ 85016-2394                        Telephone: 602-542-0640
      Telephone: 602-916-5000                       Email: john.lesueur@azag.gov
22    Email: njames@fclaw.com                         Attorney for Defendant Intervenor,
      rbilling@fclaw.com                              State of Arizona
23        Attorneys for Defendant Intervenor
          National Shooting Sports
24        Foundation, Inc.
25          I declare under penalty of perjury that the foregoing is true and correct.
26   Executed May 27, 2020.
27
                                                 Laura Palmerin
28

                                               3
                                     CERTIFICATE OF SERVICE
